DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pulford et al. (US 2016/0052343).
	Regarding claims 1 and 4, Pulford et al. teaches a pneumatic tire comprising a carcass and an innerliner in direct contact with the carcass, the innerliner comprising a microlayer polymer composite film comprising alternating layers of a polyurethane and an ethylene vinyl alcohol copolymer (¶6, 7).  In order to promote adhesion to a rubber compound, such as those present in a pneumatic tire including a carcass plycoat, the film may be treated with an aqueous RFL emulsion comprising a resorcinol-formaldehyde resin and one or more elastomer latexes (¶20, 21).  The adhesive layer is between the film and the carcass (¶20).	
	Regarding claim 2, Pulford et al. teaches that the RFL may include the resorcinol formaldehyde resin, a styrene-butadiene copolymer latex, and a vinylpyridine-styrene-butadiene terpolymer latex (¶22).  These latexes are rubbers.
	Regarding claim 3, Pulford et al. teaches that the ethylene vinyl alcohol copolymer comprises an ethylene copolymer ratio of from about 25 mole percent to about 50 mole percent (¶13).
	Regarding claim 5, Pulford et al. teaches that the polyurethane is selected from polyester-polyurethanes, polyether-polyurethanes, and polycarbonate-polyurethanes (¶10).
	Regarding claim 6, Pulford et al. teaches that the alternating layers have thicknesses ranging from about 0.01 microns to about 2.5 microns (claim 4).
	Regarding claim 7, Pulford et al. teaches that the microlayer polymeric film has a thickness of from about 0.5 mm to about 2 mm (claim 5).  The microlayer polymeric film is essentially the innerliner.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767